Citation Nr: 1812799	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to non-service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Appellant and family




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served approximately 20 years on active duty, including from August 1963 to August 1972 and from June 1982 to August 1988.  The Appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Pension Management Center. 

In August 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDINGS OF FACT

1. The Veteran died in May 2010 and was cremated in May 2010. 

2. The Appellant filed her claim for burial benefits in April 2013, more than two years after the Veteran was cremated. 



CONCLUSION OF LAW

The criteria for non-service-connected burial benefits have not been met.  38 U.S.C. §§ 2302, 2304 (2012); 38 C.F.R. § 3.1601(a) (2013); 38 C.F.R. § 3.1703(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See id.  

The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Appellant has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the November 2013 Statement of the Case; thus, all due process considerations have been satisfied. 

Further, the Appellant has not alleged any deficiency with the conduct of her hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Appellant has not raised that issue before the Board.

The pertinent regulations were provided to the Appellant in the Supplemental Statement of the Case and will not be repeated here.

Entitlement to Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for non-service-connected deaths.  Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with §§ 3.1700 through 3.1713.  As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.

According to a death certificate in the claims file, the Veteran died on May [REDACTED], 2010 and arrangements for his cremation were made on May [REDACTED], 2010.  The Appellant's application for VA burial benefits was received on April 29, 2013, more than two years after the Veteran's remains were cremated.

The Appellant does not dispute that her application was untimely. She instead argues that her claim should be granted due to extenuating circumstances that existed at the time of the Veteran's death.  During the Board hearing, she testified that they moved to the United States from the Philippines in approximately August 2008 and, shortly after, the Veteran was diagnosed with cancer and passed away.  At the time of his death, she was still new to the United States, knew little English, and did not understand how to obtain benefits from VA.  Moreover, she contends that VA sent notification letters regarding the Veteran's death and her rights to benefits to an old address.  The Board notes that the Veteran did not update VA with his new address when he moved back to the United States.  Finally, the Appellant testified that her sister-in-law contacted VA in May 2010 and alerted the Appellant that she should receive a packet of information regarding filing a claim for benefits.  The Appellant never received the packet, as it was likely mailed to the old address, and did not speak to a veterans' service officer until 2013, at which time she filed her claim.   

The Board is sympathetic to the Appellant's situation, but is nonetheless constrained by the law to deny her appeal for VA burial benefits.  See Thompson v. Brown, 6 Vet. App. 436 (1994) (timeliness of a claim for burial benefits is a threshold matter; if a claim is untimely, VA has no jurisdiction).  VA regulations require that claims for non-service-connected burial allowance must be received no later than two years after the burial or cremation of the Veteran.  See 38 C.F.R. § 3.1601(a) (2013); 38 C.F.R. § 3.1703(a) (2017).  The only exceptions to the aforementioned time limit are instances where burial allowances were not payable at the time of death or burial due to the character of the veteran's discharge.  That exception is not applicable here, and there is no other exception that contemplates the facts of this case. 

As the Appellant's application for VA burial benefits was untimely and the facts do not trigger a legally-recognizable exception to the timeliness requirement, the Board thus finds that this appeal must be denied as a matter of law.


ORDER

Entitlement to non-service-connected burial benefits is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


